Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1, 4-7,10,12, 16,18 and 22-24, 25-30 have been examined.	

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/22 has been entered.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  On 7/7/22, Applicant amended the independent claims.   And, Applicant’s Remarks address these amended features.   See the new citations and motivation to the same prior art that address these amended features.  Also, Applicant argues that the prior art does not render obvious the send a public invitation feature. However, note the addition of citations to Wu in the rejection below addressing this feature.  Also, note the further citations and explanation in the rejection below addressing this feature.  
In regards to 101, the 101 is still found to apply.  No new additional items have been added.  Note the updated 101 below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 6, 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite to issue lottery tickets associated with a lottery; a lottery syndicate manager to enable a syndicate manager to arrange purchase of a lottery syndicate ticket in the lottery; a social networking administrator to facilitate the purchase of shares in the syndicate by prospective members; to: a)    receive confirmation of payment by the lottery syndicate manager, b)    receive lottery syndicate conditions selected by the lottery syndicate manager, c)    purchase the lottery syndicate ticket upon receipt of said confirmation of payment and according to said lottery syndicate conditions; d) in response to purchasing the lottery syndicate ticket, enable the syndicate manager to share one or more invitations associated with the purchased syndicate ticket to connections of the lottery syndicate manager so that the lottery syndicate manager sends invitations to connections using the social networking administrator e)    allocate a plurality of shares to the purchased lottery syndicate ticket; f)    allocate the shares in the lottery syndicate ticket to syndicate members’ accounts upon receipt of payment from syndicate members; g)    prior to a cancellation time, determine whether all syndicate shares in the syndicate are sold; j)    in response, send an invitation to the prospective members to purchase unsold syndicate shares; h)    send an invitation to the lottery syndicate manager to purchase the unsold syndicate shares; and i) in response, to confirm, send a public invite broadcast; allocate at least one share; transfer winnings; cancel and issue refunds.  This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements.  The computer elements are a lottery server, a lottery syndicate manager computer, a social networking administrator server, a social networking website, an agent server, an electronic transfer.  These are considered generic.  The computers in the claim are generic in a generic configuration. The generically recited computer elements do not add a practical application or meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.    
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim does not provide significantly more than the identified abstract idea, in that there is no improvement to another technology or technical field, no improvement to the functioning of a computer, no application with, or by use of a particular machine, no transformation or reduction of a particular article to a different state or thing, no specific limitation other than what is well-understood, routing and conventional in the field, no unconventional step that confines the claim to a particular useful application, or meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 4, 5, 10, 12, and 16, 18, 22-30 are not considered directed to any additional non-abstract claim elements. No additional elements are found in the dependent claims.  Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims  1, 4-7, 10, 12, and 16, 18, 22-24, and 25-30 are rejected under 35 U.S.C. 103 (a) as being unpatentable over  Adams (20130344932) in  view of Walker (20100105462)  and  in   further view of Wu (20130006747) .

	Regarding claims 1 and 6-7, Adams    discloses   a lottery server configured to issue lottery tickets associated with a lottery (figure 1, #10-11, lottery server, with corresponding descriptions, page 2 para 25, a server system 10 comprising one or more interconnected computer servers 11);  
	a lottery syndicate manager computer configured to enable a lottery syndicate manager to arrange purchase of a lottery syndicate ticket in the lottery; a social networking administrator server configured to facilitate the purchase of shares in the online lottery syndicate electronically through a social networking website (figure 6, ”invite friends”, page 4 paras 47- 51, web services carried out by the web services module 30 ……. participate in group lottery draws and/or pool resources to achieve a greater Social standing, page 9 para 135 post it to your Facebook wall; for online lottery see [3]) without requiring the syndicate members to pay the lottery syndicate manager (see Fig. 6 with “invite friends” where pay occurs at the actual lottery website and Not to the lottery syndicate manager [3, 4, 9]); and 
	an agent server configured to: 
	a) receive confirmation of payment by the lottery syndicate manager (page 3 para 31, payment transactions are performed by the server system 10),      
	b) receive lottery syndicate conditions selected by the lottery syndicate manager,  c) purchase the lottery syndicate ticket upon receipt of said confirmation of payment by the lottery syndicate manager and according to said lottery syndicate conditions (page 7 para 88, a real lottery ticket to win the virtual good is about to be purchased, and then prompts the user to confirm the purchase (step 209). Once confirmed, the lottery services module 48 executes a random number generator (RNG) (step 210) to generate a Real Unique Lottery ID associated with the real lottery ticket).
	Adams further discloses d) in response to purchasing the lottery syndicate ticket, enable the lottery syndicate manager to share one or more invitations associated with the purchased syndicate ticket to connections of the lottery syndicate manager so that the lottery syndicate manager computer sends invitations to connections using the social networking administrator server (see lottery, bundle, invites,  and invites left at  [71-73], see table at [73]; so Examiner interprets that one manager purchases the ticket bundle, then sends invites to connections of the manager).  Alternatively, Walker also discloses this at [44].
	Adams further discloses e) a plurality of shares to the purchased lottery syndicate ticket; f) assigning the lottery syndicate ticket to syndicate member account of a connection of the lottery syndicate manager upon receipt of payment from the connection (figure 6, ”invite friends”, page 4 paras 47- 51, web services carried out by the web services module 30 ……. participate in group lottery draws and/or pool resources to achieve a greater Social standing;   Pool sharing discloses  allocation; also see payment at [49, 69] in regards to payment for tickets). 
	While Adams discloses that there are group lotteries and pool resources to achieve greater social standing [51], does  not explicitly disclose  to  allocate the shares in the lottery syndicate ticket to syndicate member account of a connection of the lottery syndicate manager upon receipt of payment from the connection.  However, Walker discloses to allocate the shares in the lottery syndicate ticket to syndicate member account of a connection of the lottery syndicate manager upon receipt of payment from the connection ( page 2 para 26, players may prefer to share or pool the tickets of the team members and allocate or share, among the members of the group, any total winnings from the individual tickets, page 4 para 61, all tickets in a ticket set, purchased by a group, are for the same lottery game (e.g., all Powerball tickets). It may be preferred, but is not necessary, that all players in a group contribute an equal amount (e.g., pay for 1 ticket each, or evenly split $50 in tickets; also for purchase see purchase at [30, 31]).  
Also, Walker further discloses that each ticket is split amongst several players (“[31]… if one or more of the purchased tickets has qualified for a payout or prize, the total of such payout or prize would then be distributed among the contributing group members.  Thus, if one of twenty purchased tickets qualified for a $100,000 pre-tax payout, each of the ten contributing group members could receive a 10% "share" or $10,000 before taxes. ).  Also, Walker discloses that individual lottery entries are tracked as to each member who has a share of it (“[37]… For example, in some embodiments, individual lottery entries (from among all group entries) may be allocated (or assigned) to one or more group member(s), and the performance of each individual's entries may be monitored in order to determine and/or adjust an individual performance score associated therewith.”).  So, a group of people each has share claim to part of a ticket.  Or, a single ticket is shared amongst several people.  So, Walker discloses the single ticket that is allocated to multiple players.  Therefore, it would have been obvious to one of ordinary skill at the time of the invention to modify the group pooling of Adams to include allocates shares upon payment,   as taught by Walker, to purchase a lottery ticket and divide up the winnings later, as Walker discloses in paragraph 61, Where equal amounts are contributed, it may be preferred that all players in the pool are entitled to an equal share of any winnings. Where different amounts are contributed, it may be preferred that players in the pool are entitled to a share of any winnings proportional to their contribution.  One would be motivated to do this to better sell lottery tickets and better distribute appropriate winnings.	
Adams further discloses draw dates for lotteries [2, 90] and selling lottery tickets [22] and group lottery draws [51].  Adams does not explicitly disclose g) prior to a cancellation time, determine whether all syndicate shares in the syndicate are sold.  However, Wu discloses online group buying services (Title) and further discloses prior to a cancellation time, determine whether the minimum amount of sales for a group deal to occur are sold ([2, 3, 4]; Fig. 7; also Wu further discloses tracking time left to  buy, number sold, minimum number remaining to be sold, and total remaining to be sold, Fig. 4; [26]; unsold at [30, 34] show that how many are left or unsold is tracked).  Hence, Wu discloses pooling multiple users together to make a purchase and that a minimum number of users is needed and if that minimum is not reached then the entire deal is cancelled.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Wu’s minimum needed to proceed with a group deal an cancellation period and cancelling the deal to Adams group lottery ticket and lottery manager and lottery buyers.  One would have been motivated to do this in order to better make sure there are enough buyers for the lottery ticket.
Adams further discloses  h) send an invitation to the lottery syndicate manager through the lottery syndicate manager computer to purchase unsold syndicate shares (where Adams at [71-73] discloses a lottery, group, and bundle which is interpreted as a lottery syndicate; here Adams discloses inviting the manager to purchase the lottery bundle: “[72]… The client application then prompts the player to make a one-time purchase of a game bundle,… When a player purchases a game bundle, his account is updated by updating his Wallet to deduct the real money payment of the game bundle, to add the purchased virtual credits, and to add the purchased invites and number of real lottery tickets”; “[76]… the client application then asks whether the player wants to make a one time purchase of a game bundle”, note that the bundle purchased is for something like the lottery bundle described in [71-73] and the table at [73] ).  Adams does not explicitly disclose in response to determining that not all syndicate shares are sold.  However, Adams renders obvious inviting to purchase unsold shares if not all shares are sold because you can actually only sell what is available or what is unsold.  So, Adams can only sell the syndicate lottery ticket if not all syndicate shares are already sold.  Also, Wu further discloses tracking time left to  buy, number sold, minimum number remaining to be sold, and total remaining to be sold (Fig. 4; [26]; unsold at [30, 34] show that how many are left or unsold is tracked).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Wu’s tracking sold, unsold, minimum remaining to Adams inviting to purchase bundle/syndicate lottery tickets that are available or unsold.  One would have been motivated to do this in order to better sell syndicate lottery tickets that are actually available.  
Adams further discloses i) determine whether the lottery syndicate manager confirms the invitation to purchase the unsold syndicate shares (the invitation is sent and then the invitation is responded to or confirmed as seen with an actual purchase and an account update: “[72]… The client application then prompts the player to make a one-time purchase of a game bundle,… When a player purchases a game bundle, his account is updated by updating his Wallet to deduct the real money payment of the game bundle, to add the purchased virtual credits, and to add the purchased invites and number of real lottery tickets”).  Adams does not explicitly disclose or declines the unsold syndicate shares.  However, Adams discloses the user declines to sign up for larger contest or declines to spend credits for contest (see declines at [93, 94]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Adams explicitly declining to Adams accepting or not accepting the invitation.  One would have been motivated to do this in order to more clearly determine user responses.


Adams further discloses  j) if it is determined that the lottery syndicate manager confirms the invitation to purchase the unsold syndicate shares then (the invitation is sent and then the invitation is responded to or confirmed as seen with an actual purchase and an account update: “[72]… The client application then prompts the player to make a one-time purchase of a game bundle,… When a player purchases a game bundle, his account is updated by updating his Wallet to deduct the real money payment of the game bundle, to add the purchased virtual credits, and to add the purchased invites and number of real lottery tickets”).  
Adams does not explicitly disclose send a public invitation via a public broadcast through the social networking website, to at least one prospective syndicate member of the lottery syndicate to purchase the unsold syndicate shares using the social networking administrator server, wherein the at least one prospective syndicate member is not a connection of the lottery syndicate manager in the social networking website.  However, Adams discloses public invitation via a public broadcast to purchase lottery tickets ([3] and public website) and also using social networking website and social network servers to post public broadcasts ([135, 136] with twitter and tweets and also wall posts).  Note that Adams contrasts public posts or tweets [135] compared to direct forwards to actual friends [136, 137].  And,  Walker discloses a social networking website (for social network see [45, 56]), and an invitation to at least one prospective syndicate member of the lottery syndicate to purchase the unsold syndicate shares using the social networking administrator server, wherein the at least one prospective syndicate member is not a connection of the lottery syndicate manager in the social networking website (for invitation to Not connected person see [120] with electronic invitation from co-workers, acquaintances, other players, state lottery, local retailer).  Also, note that Walker discloses a social network for a variety of forms of activity related to lotteries [63].  And, Wu discloses members of a member network site who are not personally known to each other and offers for unsold product/service broadcast at the member website [3].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Walker’s social networks and Walker’s invite to syndicate lottery tickets to Not connected prospective syndicate players and Wu’s public broadcast on member website to purchase unsold goods/services to Adams selling lottery tickets and Adam’s public broadcasts on social networks to Not connected persons such that Adam’s can broadcast to invite not connected persons to purchase lottery tickets.  One would have been motivated to do this in order to better sell lottery tickets.
	Adams further discloses assigning the lottery syndicate ticket to syndicate member account upon receipt of payment from the connection (figure 6, ”invite friends”, page 4 paras 47- 51, web services carried out by the web services module 30 ……. participate in group lottery draws and/or pool resources to achieve a greater Social standing;   Pool sharing discloses  allocation; also see payment at [49, 69] in regards to payment for tickets). 
	While Adams discloses that there are group lotteries and pool resources to achieve greater social standing [51], does  not explicitly disclose allocate at least one share of the unsold shares to a syndicate member account of the at least one prospective syndicate member upon receipt of payment from the at least one prospective syndicate member.  However, Walker discloses invites and purchases of unsold tickets to Not connected people (as shown preceding).  And, Walker further discloses to allocate the shares in the lottery syndicate ticket to syndicate member account upon receipt of payment from the connection ( page 2 para 26, players may prefer to share or pool the tickets of the team members and allocate or share, among the members of the group, any total winnings from the individual tickets, page 4 para 61, all tickets in a ticket set, purchased by a group, are for the same lottery game (e.g., all Powerball tickets). It may be preferred, but is not necessary, that all players in a group contribute an equal amount (e.g., pay for 1 ticket each, or evenly split $50 in tickets; also for purchase see purchase at [30, 31]).
Also, Walker further discloses that each ticket is split amongst several players (“[31]… if one or more of the purchased tickets has qualified for a payout or prize, the total of such payout or prize would then be distributed among the contributing group members.  Thus, if one of twenty purchased tickets qualified for a $100,000 pre-tax payout, each of the ten contributing group members could receive a 10% "share" or $10,000 before taxes. ).  Also, Walker discloses that individual lottery entries are tracked as to each member who has a share of it (“[37]… For example, in some embodiments, individual lottery entries (from among all group entries) may be allocated (or assigned) to one or more group member(s), and the performance of each individual's entries may be monitored in order to determine and/or adjust an individual performance score associated therewith.”).  So, a group of people each has share claim to part of a ticket.  Or, a single ticket is shared amongst several people.  So, Walker discloses the single ticket that is allocated to multiple players.  Therefore, it would have been obvious to one of ordinary skill at the time of the invention to modify the group pooling of Adams to include allocates shares upon payment,   as taught by Walker, to purchase a lottery ticket and divide up the winnings later, as Walker discloses in paragraph 61, Where equal amounts are contributed, it may be preferred that all players in the pool are entitled to an equal share of any winnings. Where different amounts are contributed, it may be preferred that players in the pool are entitled to a share of any winnings proportional to their contribution.  One would be motivated to do this to better sell lottery tickets and better distribute appropriate winnings.
The prior art further discloses electronically transfer any winnings associated with the lottery syndicate ticket into the syndicate members’ accounts based on share allocation if all syndicate shares are sold.  Examiner notes that this feature is interpreted in light of Applicant Spec at [25, 28, 55]. Note in Applicant Spec that bank accounts are used.  Adams discloses wherein the agent server electronically transfers any winnings associated with the lottery syndicate ticket into the syndicate members’ accounts. Adams discloses an electronic network and servers (see Fig. 1; see server at [5, 25- 26]). Adams discloses that information is transferred and accessed over the network [102]. Adams discloses an electronic player account [8, 28] and player wallet [28] and player wallet and financial account information [47] and current balance of player’s accounts [63] and providing winnings to the player account [21] and providing winnings automatically to player accounts (“[79] Depending on the limit decided by the lottery authority, each jackpot winnings is automatically credited to a player's account.”) and providing winnings electronically into the player account after winning ([86] and “[90]... The lottery services module 48 compares the winning numbers against the real lottery ticket and if the lottery ticket is a winning ticket; the PAM module 44 updates the player's account Wallet (step 220) and social status.” And “[93]... If the player's real lottery ticket is a winning ticket, the PAM module 44 updates the player account with the lottery winnings and that one of the lottery tickets has been used, and the client computing device 12 receives a message from the server system 10 to display a congratulatory message and to show the player's updated player account (step 321).”, note that the winnings in [90, 93] are real money). Hence, Adams discloses electronic transfer of winnings into players accounts.
Adams does not explicitly disclose transfers any winnings based upon share allocation. However, Walker discloses wherein the agent server provides any winnings associated with the lottery syndicate ticket to syndicate members based upon share allocation ([26, 61]). Walker further discloses electronically transferring from a member’s account or online payment account or other financial account to the system [63, 67]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Walker’s providing winnings based upon allocation and Walker’s financial accounts to Adams electronically transferring winnings to accounts. One would have been motivated to do this in order to better allow lottery participation (as in Walker’s lottery allocation) and better provide lottery winnings (actually providing the winnings encourages lottery participation).
The prior art further discloses k) cancel the lottery syndicate ticket purchase and issue electronic refunds to accounts of syndicate members including the lottery syndicate manager if it is determined that the lottery syndicate manager declines the invitation to purchase the unsold syndicate shares.  Adams does not explicitly disclose the agent server cancelling the lottery syndicate ticket purchase and issuing electronic refunds to accounts of syndicate members including the lottery syndicate manager. However, Adams further discloses electronic funds transfer to members accounts [79, 86, 90, 93].  And, Adams discloses the user declines deals (see declines at [93, 94].   And, Wu discloses the agent server cancelling the deal and issuing electronic refunds to accounts of syndicate members including the lottery syndicate manager (see Fig. 7 and [35], note at Fig. 7 item 704 that the item is bought, then later at item 709 the entire deal is off/cancelled an No goods are provided, Examiner notes that since payment was made to then receive goods that it is interpreted that a deal cancel/off and no good provided means the payment is also returned; also see [2-4]). Therefore, it would have been obvious to one of ordinary skill at the time of the invention add cancelling deals that do not meet criteria and returning the funds to Adams deals with criteria and Adams declining deals and Adams transferring funds.  One would have been motivated to do this to better honor deal criteria.
In further regards to claim 7, Adams further discloses wherein the social networking administrator server is configured to facilitate the purchase of shares electronically and without requiring the syndicate members to pay the lottery syndicate manager (figure 6, ’invite friends”, page 4 paras 47- 51, web services carried out by the web services module 30 ....... participate in group lottery draws and/or pool resources; also see Fig. 6 with “invite friends” where pay occurs at the actual lottery website and Not to the lottery syndicate manager [3, 4, 9]). 
Regarding claim 4, Adams    discloses   a prospective syndicate member computer  for enabling payment to purchase shares in the syndicate ticket (figure 6, play, page 3 para 31, payment transactions are performed by the server system 10).   

Regarding claim 5, Adams    discloses   a financial server for administering financial accounts for syndicate members and for receiving payments (figure 6, bank and banking, page 4 para 49, “PlayerAccount’: This represents the player's basic account settings such as real name, address, contact information (phone numbers, address), financial account information Such method of payment and payment/billing information hereinafter referred to as “wallet information', page 6 para 82-85, When the player selects “bank' the game engine returns to the “conduct financial transaction' step (106) to allow the player to buy real lottery tickets with Credits or real funds……. players winnings, prizes or goods acquired during the game).

Regarding claim 10,   Adams does not appear to  explicitly disclose to   confirm    all shares   are sold.   However, Wu discloses   wherein prior to a predetermined cancellation period, the agent server confirms to the syndicate manager that all needed deals sold ([2-4]; Fig. 7). Therefore, it would have been obvious to one of ordinary skill at the time of the invention to modify the group pooling  of Adams  to include closing the pool, if full, as taught by Wu.  One would be motivated to do this to not under or oversell.  

Regarding claim 12, Adams    discloses   wherein the agent server validates an age or an identity of each syndicate member to enable each said syndicate member to withdraw winnings from associated accounts (page 4 para 58, Validate Player: validate an existing players login and password, or new player's eligibility to play the game).
 

Regarding claim 16, Adams    discloses   wherein the invitations are sent to selected connections ( figure 6 invite friends, Invitations are a social networking device which allows a player to invite a friend to participate in the game play).


Regarding claim 18, Adams does not explicitly disclose the agent server cancelling the lottery syndicate ticket purchase and issuing electronic refunds to accounts of syndicate members including the lottery syndicate manager. However, Adams further discloses electronic funds transfer to members accounts [79, 86, 90, 93].  And, Adams discloses the user declines deals (see declines at [93, 94].   And, Wu discloses the agent server cancelling the deal and issuing electronic refunds to accounts of syndicate members including the lottery syndicate manager (see Fig. 7 and [35], note at Fig. 7 item 704 that the item is bought, then later at item 709 the entire deal is off/cancelled an No goods are provided, Examiner notes that since payment was made to then receive goods that it is interpreted that a deal cancel/off and no good provided means the payment is also returned; also see [2-4]). Therefore, it would have been obvious to one of ordinary skill at the time of the invention add cancelling deals that do not meet criteria and returning the funds to Adams deals with criteria and Adams declining deals and Adams transferring funds.  One would have been motivated to do this to better honor deal criteria.
Claims 22-24.  Adams further discloses system as claimed in claim 1, wherein the agent server is further configured to receive confirmation of payment by a connection of the lottery syndicate manager in the social networking website, wherein the connection joins the syndicate as a syndicate member in response to the agent server receiving confirmation of payment by the connection ([88] and see confirm purchase related to lottery ticket and once confirmed; also see [100] and verification and validator).
Claim 25, 27, 29. The prior art further discloses the system as claimed in claim 1, wherein:
the lottery server issues second lottery tickets associated with a second lottery (see Adams at Fig. 3 with the loop starting at item 112, 114, 124, so the lottery can be played over and over);
a second lottery syndicate manager computer enables a second lottery syndicate manager to arrange purchase of a second lottery syndicate ticket in the second lottery (see Adams at Fig. 6 and Fig. 3 with login show that there are multiple players and multiple second lottery syndicate manager who can invite friends, Fig. 6, item 104 and item 120);
the social networking administrator server facilitates the purchase of shares in a second online lottery syndicate (see social networking server in independent claim, see second lottery syndicate preceding);
the agent server is configured to:
purchase the second lottery syndicate ticket upon receipt of confirmation of payment by the second lottery syndicate manager (see second lottery syndicate and second manager preceding; also see independent claim above);
in response to purchasing the second lottery syndicate ticket, enable the second lottery syndicate manager to share one or more second invitations associated with the second syndicate ticket to connections of the second lottery syndicate manager so that the second lottery syndicate manager computer sends invitations to connections using the social networking administrator server (see second lottery syndicate and second manager preceding; see features of independent claim above);
allocate a second plurality of shares to the second lottery syndicate ticket;
allocate the second shares in the second lottery syndicate ticket to a second syndicate member account of a second connection of second lottery syndicate manager upon receipt of payment from the second connection (see second lottery syndicate and second manager preceding; see features of independent claim above);
determine whether all syndicate shares in the second online lottery syndicate are sold (ese second lottery syndicate and second manager preceding; see features of independent claim above);
in response to determining that not all the syndicate shares in the second online lottery syndicate are sold, send a second invitation to the second lottery syndicate manager through the second lottery syndicate manager computer to purchase unsold syndicate shares of the second online lottery syndicate (see second lottery syndicate and second manager preceding; see features of independent claim above);
determine that the second lottery syndicate manager declines the second invitation to purchase the unsold syndicate shares of the second online lottery syndicate (see second lottery syndicate and second manager preceding; the manager can decline by actually not making the purchase as seen in Adams following, if the decline occurs then the when step does Not occur: “[72]… The client application then prompts the player to make a one-time purchase of a game bundle,… When a player purchases a game bundle, his account is updated by updating his Wallet to deduct the real money payment of the game bundle, to add the purchased virtual credits, and to add the purchased invites and number of real lottery tickets”).
In further regards to claim 27, receive second confirmation of payment by a second lottery syndicate manager; receive second confirmation of a second purchase of shares in a second syndicate through the social networking website (see second lottery syndicate and second manager preceding; the manager can confirm by actually making the purchase as seen in Adams following: “[72]… The client application then prompts the player to make a one-time purchase of a game bundle,… When a player purchases a game bundle, his account is updated by updating his Wallet to deduct the real money payment of the game bundle, to add the purchased virtual credits, and to add the purchased invites and number of real lottery tickets”);…
wherein the second lottery syndicate manager computer is configured to enable the second lottery syndicate manager to arrange purchase of the second lottery syndicate ticket (see second lottery syndicate and second manager preceding; see arrange in independent claim).
Claim 26, 28, 30.  Adams does not explicitly disclose a system as claimed in claim 25, wherein the agent server is configured to receive a cancellation request of the second lottery syndicate ticket from the second lottery syndicate manager computer in response to determining that the second lottery syndicate manager declines the second invitation.  However, see second lottery syndicate and second manager in claim 25 preceding and see cancellation features in independent claim.  And, Adams further discloses draw dates for lotteries [2, 90] and selling lottery tickets [22] and group lottery draws [51].  And, Wu discloses online group buying services (Title) and further discloses prior to a cancellation time, determine whether the minimum amount of sales for a group deal to occur are sold; or receive a cancellation request of the group deal from the group deal manager computer when the group deal manager declines the invitation to purchase unsold deals ([2, 3, 4]; Fig. 7). Hence, Wu discloses pooling multiple users together to make a purchase and that a minimum number of users is needed and if that minimum is not reached then the entire deal is cancelled.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Wu’s minimum needed to proceed with a group deal an cancellation period and cancelling the deal to Adams group lottery ticket and lottery manager and lottery buyers. One would have been motivated to do this in order to better make sure there are enough buyers for the lottery ticket.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nicholas winner and prizes at [39, 43, 45] and social networks and invitation to play games [40] and Groupon type workings; these discloses lotteries and cancelling: Moshal [0013] [0014] ; Otto [0061] ; Rangnekar [0031].
Note the other cited prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        8/10/22